DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending. 
Priority
Acknowledgment is made of applicant' s claim for foreign priority, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 6-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Neuschaefer (DE 102013219761), in view of Smetana (DE 102014203207) and Drescher (DE 102014212365), English translations provided by applicant.
	In regards to claim 1 and 10, Neuschaefer discloses an electromechanical actuator (31) for a motor vehicle (see fig.2), having a torque measuring arrangement (36) which is based on the inverse magnetostrictive principle ("The present invention relates to an arrangement for measuring a torque (MT) on a machine element (01) extending in an axis (03) using the inverse-magnetostrictive effect.", see abstract, and magnetic sensors 13,14,16,17,18,19) and has at least one electronic unit, wherein the electronic unit has a printed circuit board (21). 
	Neuschaefer fails to disclose the printed circuit board is connected at least indirectly to an actuator housing through a rivet connection.  
	Smetana teaches a rivet connection of the electronic unit in a similar electromechanical actuator. The electronic unit (power electronics 03 contains a component carrier 04) contains a printed circuit board (printed circuit board 05) which connects, at least indirectly, to an actuator housing (02) through a rivet connection (see fig.3, connection 12 represented by a rivet). 
	It would have been obvious to a person of ordinary skill in the art by the effective filing date of the claimed invention to have modified Neuschaefer to incorporate the teachings of Smetana and utilize a rivet connection of an actuator housing with the electronic unit. Doing so would provide a secure connection of the actuator with the electronic unit and circuit board therein and prevent misalignment of the electronics ultimately reducing the need for maintenance. 
	Additionally, a rivet connection is known from Drescher which teaches connecting torque sensors to a roll stabilizer component firmly with riveting, such a modification would have involved a simple substitution of one connection means for another to obtain predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	In regards to claim 2 and 11, Neuschaefer in view of Smetana and Drescher teach wherein the rivet connection comprises a number of rivets by means of which the printed circuit board (Smetana, 05) is fixed to a flat carrier element (Smetana, 04) connected to the actuator housing (Smetana, 02)(see fig.3).  
	In regards to claim 6 and 15, Neuschaefer in view of Smetana and Drescher teach wherein a surface normal to the printed circuit board (21) is oriented orthogonally to a longitudinal axis of the actuator housing (see fig.1,left and 2).  
	In regards to claim 7, Neuschaefer in view of Smetana and Drescher teach wherein it is designed as a chassis actuator (see fig.2).  
	In regards to claim 8, Neuschaefer in view of Smetana and Drescher teach wherein the actuator is part of a roll stabilizer (see Neuschaefer abstract, fig.2).  
	In regards to claim 9, Neuschaefer in view of Smetana and Drescher teach wherein the printed circuit board (21) is arranged in a housing region (01) of the actuator housing which is tapered with respect to a central housing region (see fig.3, taper in the measurement flange 41).  
Claims 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smetana in view of Neuschaefer and Drescher. 
	In regards to claim 10, Smetana discloses an electromechanical actuator (01) comprising: a housing (02); and a torque measuring arrangement (03) having a printed circuit board (05) which is connected to the housing via a rivet connection (See connection represented by a rivet, 12 fig.3).  
	Smetana fails to explicitly teach the torque measuring arrangement is an inverse magnetostrictive torque measuring arrangement, however, Neuschaefer discloses an inverse magnetostrictive torque measuring arrangement ("The present invention relates to an arrangement for measuring a torque (MT) on a machine element (01) extending in an axis (03) using the inverse-magnetostrictive effect."). The use of a torque measuring arrangement based on the inverse magnetostrictive principle is old and well known in  the art as Neuschaefer teaches, therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Smetana with Neuschaefer and apply the known improvement technique of inverse magnetostrictive principle to reduce the undesirable influence of vertically acting shear forces in the same way as taught in Neuschaefer.
	Although Smetana does not explicitly disclose the torque measuring arrangement and housing connection to be a rivet connection, Smetana suggests a rivet connection see (see fig.3, connection 12 represented by a rivet). Additionally, Drescher teaches a rivet connection as a way of forming a firm connection of a sensor (torque measuring arrangement) similar to that of Smetana. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to ensure the connection element be that of a rivet connection, to provide a firm connection and prevent misalignment, increasing its reliability. A simple substitution for the rivet connection would have resulted in the predictable results. 
	In regards to claim 11, Smetana in view of Neuschaefer and Drescher teaches wherein the rivet connection comprises a number of rivets by means of which the printed circuit board (05) is fixed to a flat carrier element (04) connected to the actuator housing (02)(see Smetana, fig.3). 
	In regards to claim 15, Smetana in view of Neuschaefer and Drescher teaches wherein a surface normal to the printed circuit board is oriented orthogonally to a longitudinal axis of the actuator housing (see Smetana, fig.1).  
	In regards to claim 16, Smetana discloses a roll stabilizer (abstract) comprising: an actuator housing (02); a carrier (04) connected to the actuator housing; and a torque measuring arrangement (03) having a printed circuit board (05) which is connected to the carrier (04).
	Smetana fails to explicitly disclose the torque measuring arrangement is an inverse magnetostrictive torque measuring arrangement; however, Neuschaefer discloses an inverse magnetostrictive torque measuring arrangement ("The present invention relates to an arrangement for measuring a torque (MT) on a machine element (01) extending in an axis (03) using the inverse-magnetostrictive effect."). The use of a torque measuring arrangement based on the inverse magnetostrictive principle is old and well known in  the art as Neuschaefer teaches, therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Smetana with Neuschaefer and apply the known improvement technique of inverse magneto strictive principle to reduce the undesirable influence of vertically acting shear forces in the same way as taught in Neuschaefer.
	Although Smetana does not explicitly disclose the torque measuring arrangement and housing connection to be a rivet connection, Smetana suggests a rivet connection see (see fig.3, connection 12 represented by a rivet). Additionally, Drescher teaches a rivet connection as a way of forming a firm connection of a sensor (torque measuring arrangement) similar to that of Smetana. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to ensure the connection element be that of a rivet connection, to provide a firm connection and prevent misalignment, increasing its reliability. A simple substitution for the rivet connection would have resulted in the predictable results. 

Allowable Subject Matter
Claims 3-5 and 12-14  and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest a gap formed between the printed circuit board and the carrier element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art provided on pto-892 teach motor vehicles having roll stabilizers comprising actuators of relevance to the instant application, particularly with torque measuring arrangements based on an inverse magneto-strictive principle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616